 



EXHIBIT 10.32
FIRST AMENDMENT AGREEMENT
This First Amendment Agreement dated as of October 10, 2006 (“Amendment”) is
entered into with reference to the Term Loan Agreement dated as of April 12,
2006 (the “Loan Agreement”) among KB HOME, a Delaware corporation (“Borrower”),
the Banks party thereto, Citicorp North America, Inc., as Administrative Agent,
Citigroup Global Markets Inc. and Calyon New York Branch, as Joint Lead
Arrangers and Joint Book Managers, and Calyon New York Branch, as Syndication
Agent. Borrower and the Administrative Agent, acting on behalf of the Required
Banks under the Loan Agreement, agree to amend the Loan Agreement as follows:

1.   Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement.   2.   One Time Extension of Time
Period to Deliver Quarterly Financials. For the Fiscal Quarter of Borrower ended
on August 31, 2006, the time period for delivering the financial statements
described in Section 7.1(a) of the Loan Agreement is extended to the Permitted
Delayed Reporting Date (as defined below). This is a one-time extension, and the
time period for delivering the financial statements described in Section 7.1(a)
of the Loan Agreement for subsequent Fiscal Quarters is as set forth in the Loan
Agreement. “Permitted Delayed Reporting Date” means the first to occur of:

  (a)   December 24, 2006;     (b)   the date the Borrower files the Form 10-Q
with its financial statements for the Fiscal Quarter of Borrower ended on
August 31, 2006 (“Borrower’s 10-Q”) with the Commission; and     (c)   the date
the Borrower delivers financial statements for the Fiscal Quarter of Borrower
ended on August 31, 2006 to the holders of, or any trustee for, any of the
Subordinated Notes or any senior note Indebtedness (the Subordinated Notes and
such senior note Indebtedness being collectively referred to as “Covered
Indebtedness”).

3.   One Time Extension of Time Period to Deliver Compliance Certificate. The
time period for delivering the Compliance Certificate dated as of August 31,
2006, as required by Section 7.2 of the Loan Agreement, is extended to the
Permitted Delayed Reporting Date. This is a one-time extension, and the time
period for delivering subsequent Compliance Certificates is as set forth in the
Loan Agreement.   4.   One Time Consent to Late Filing of Borrower’s 10-Q and
Related Waivers.

  (a)   Borrower’s failure to file with the Commission Borrower’s 10-Q by the
applicable deadline specified in General Instruction A.1 of Form 10-Q, for the
reasons set forth in Form 12b-25 filed by the Borrower with the Commission on
October 10, 2006 (“Form 12b-25”) shall not, without more, constitute a Default
or an Event of Default.     (b)   Any action by the holders of, or any trustee
for, any of the Covered Indebtedness to declare a default prior to the Permitted
Delayed Reporting Date relating to Covered Indebtedness solely on the grounds of
Borrower’s failure to file Borrower’s 10-Q with the Commission shall not,
without more, constitute a Material Adverse Effect, provided that any such
failure is cured prior to the time that any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right to declare any Covered
Indebtedness due

 



--------------------------------------------------------------------------------



 



      before the date on which it otherwise would become due or has the right to
cause a demand that any Covered Indebtedness be repurchased, prepaid, defeased
or redeemed.

  (c)   Administrative Agent and the Required Banks agree to the limited waivers
set forth in Sections 4(a) and 4(b) of this Amendment, it being acknowledged by
Borrower that each is a one-time waiver ending on the Permitted Delayed
Reporting Date.

5.   Conditions Precedent. The effectiveness of this Amendment is conditioned
upon (a) the receipt by the Administrative Agent of written consents to the
execution, delivery and performance hereof from the Required Banks under the
Loan Agreement and (b) the effectiveness of an amendment, substantially in the
form of this Amendment, to that certain Revolving Loan Agreement, dated as of
November 22, 2005, by and among Borrower, the banks party thereto, and Bank of
America, N.A., as administrative agent.   6.   Representations and Warranties.
Borrower represents and warrants to the Administrative Agent and the Banks that:

  (a)   Except as specifically described in Section 4 above and as otherwise
provided in this Section 6, no Default or Event of Default has occurred and
remains continuing and that each of the representations and warranties of
Borrower (other than the representations and warranties contained in
Sections 4.4(a), 4.6, 4.9, 4.18 and 4.19 of the Loan Agreement) contained in
Article IV of the Loan Agreement (except that the audited financial statements
referred to in Section 4.5 of the Loan Agreement and the financial statements
referred to in Section 4.7(a) of the Loan Agreement shall be deemed to refer to
the most recent financial statements delivered pursuant to Section 7.1(a) of the
Loan Agreement and the Borrowing Base Certificate referred to in Section 4.7(b)
of the Loan Agreement shall be deemed to refer to the most recent Borrowing Base
Certificate delivered pursuant to Section 2.3 of the Loan Agreement) is true and
correct in all material respects as of the date hereof (other than those which
relate by their terms solely to another date).     (b)   Until the Permitted
Delayed Reporting Date, for purposes of Section 6(a) of this Amendment, the
representations and warranties made in Section 4.5 of the Loan Agreement are
subject to changes relating to or arising from the issues described in Form
12b-25, provided that to the best knowledge of Borrower such changes do not
constitute a Material Adverse Effect.     (c)   From May 31, 2006 to the date
this Amendment becomes effective pursuant to Section 5 hereof, no event or
circumstance has occurred that constitutes a Material Adverse Effect.     (d)  
The information provided by Borrower to the Banks in connection with this
Amendment, taken as a whole, has not contained any untrue statement of a
material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

7.   Notice of Material Adverse Effect. If any event or circumstance
constituting a Material Adverse Effect relating to the matters described in Form
12b-25 occurs, Borrower shall deliver notice to the Administrative Agent
describing such Material Adverse Effect in reasonable detail promptly after, to
the best knowledge of Borrower, such event or circumstance occurs.

-2-



--------------------------------------------------------------------------------



 



8.   Effect of Limited Waiver; Confirmation. Except to the limited extent
expressly set forth in this Amendment, no consent or waiver, express or implied,
by the Administrative Agent or any Bank to or for any breach of or deviation
from any covenant, condition or duty by any Loan Party may be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty. In all other respects, the terms of the Loan Agreement and the other
Loan Documents are confirmed.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

            KB HOME, a Delaware corporation
      By:   /s/ Kelly M. Allred               Its:   VP, Treasury & Risk
Management                       CITICORP NORTH AMERICA, INC., as
Administrative Agent         By:   /s/ Kevin Ege               Its:   Vice
President                    

-3-